Case: 2:17-cv-00720-EAS-EPD Doc #: 46-3 Filed: 11/16/18 Page: 1 of 4 PAGEID #: 850




                            EXHIBIT 2
Case: 2:17-cv-00720-EAS-EPD Doc #: 46-3 Filed: 11/16/18 Page: 2 of 4 PAGEID #: 851



                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



 DEAN OBEIDALLAH,                                    CASE NO. 2:17-CV-00720-EAS-EPD

     Plaintiff,                                      Chief Judge Edmund A. Sargus

       v.                                            Magistrate Judge Elizabeth Preston Deavers

 ANDREW B. ANGLIN,
   DBA Daily Stormer,

 and

 MOONBASE HOLDINGS, LLC,
   DBA Andrew Anglin,

 and

 JOHN DOES NUMBERS 1–10,
   Individuals who also assisted in the
   publication or representation of false
   statements regarding
   Mr. Obeidallah,

     Defendants.

       PLAINTIFF’S PROPOSED REQUESTS FOR PRODUCTION OF DOCUMENT AND THINGS


        Plaintiff Dean Obeidallah submits the following document requests (which will accompany

subpoenas duces tecum) in support of his Motion for Additional Discovery in Aid of Default

Judgment. For sake of brevity, Mr. Obeidallah has foregone providing the Court with definitions,

instructions, and other portions of the proposed subpoenas which are ancillary to assessing whether

the requests are appropriately tailored to the relief requested and minimize the burden on the requested

party. Mr. Obeidallah is happy to submit complete copies of the subpoenas duces tecum upon the

Court’s request.
Case: 2:17-cv-00720-EAS-EPD Doc #: 46-3 Filed: 11/16/18 Page: 3 of 4 PAGEID #: 852



I.      BANK 11

        A.      Documents to Be Produced

                1.      Documents sufficient to show the transactional information during the
                        Relevant Period2, including dollar value, date, deposit slips, and images, of any
                        checks deposited into or withdrawn from any account associated with:
                        (a) Andrew B. Anglin; or (b) Moonbase Holdings, LLC.

                2.      Documents sufficient to show the transactional information during the
                        Relevant Period, including dollar value, date, and deposit slips, of any cash
                        deposited into or withdrawn from any account associated with: (a) Andrew B.
                        Anglin; or (b) Moonbase Holdings, LLC.

                3.      Documents sufficient to show the history of account balances and transactions
                        during the Relevant Period, including amounts that have been deposited or
                        withdrawn, and merchant names and transaction descriptions, for any account
                        associated with: (a) Andrew B. Anglin; or (b) Moonbase Holdings, LLC.

II.     BANK 2

        A.      Documents to Be Produced

                1.      Documents sufficient to show the transactional information during the
                        Relevant Period, including dollar value, date, recipient, and images, of any
                        checks withdrawn from or deposited into any account associated with Gregory
                        Mark Anglin where the transaction involved one or more of the following
                        parties: (a) Andrew B. Anglin; (b) Moonbase Holdings, LLC; (c) the Daily
                        Stormer; (d) GoDaddy; (e) Zappitelli CPA Inc.; (f) the U.S. Postal Service; or
                        (g) the Ohio Secretary of State.

                2.      Documents sufficient to show the transactional information during the
                        Relevant Period, including dollar value, date, and any associated deposit slips
                        or receipts, of any cash withdrawn from or deposited into any account
                        associated with Gregory Mark Anglin.

                3.      Documents sufficient to show the transactional information during the
                        Relevant Period, including dollar value, date, merchant name, and description,
                        of any credit or debit account associated with Gregory Mark Anglin where the
                        transaction involved one or more of the following parties: (a) Andrew B.

1
         Due to the controversial nature of the Daily Stormer, Mr. Obeidallah is not naming the financial
institutions that have likely received donations from Defendants Andrew B. Anglin and Moonbase
Holdings, LLC in this document. Mr. Obeidallah is happy to provide this information to the Court
at its request.
2
       Mr. Obeidallah proposes defining “Relevant Period,” as used in each request, as March 1,
2013 to present.
Case: 2:17-cv-00720-EAS-EPD Doc #: 46-3 Filed: 11/16/18 Page: 4 of 4 PAGEID #: 853



                   Anglin; (b) Moonbase Holdings, LLC; (c) the Daily Stormer; (d) GoDaddy;
                   (e) Zappitelli CPA Inc.; (f) the U.S. Postal Service; or (g) the Ohio Secretary of
                   State.

III.   BANK 3

       A.   Documents to Be Produced

            1.     Documents sufficient to show the transactional information during the
                   Relevant Period, including dollar value, date, recipient, and images, of any
                   checks withdrawn from or deposited into any account associated with Gregory
                   Mark Anglin where the transaction involved one or more of the following
                   parties: (a) Andrew B. Anglin; (b) Moonbase Holdings, LLC; (c) the Daily
                   Stormer; (d) GoDaddy; (e) Zappitelli CPA Inc.; (f) the U.S. Postal Service; or
                   (g) the Ohio Secretary of State.

            2.     Documents sufficient to show the transactional information during the
                   Relevant Period, including dollar value, date, and any associated deposit slips
                   or receipts, of any cash withdrawn from or deposited into any account
                   associated with Gregory Mark Anglin.

            3.     Documents sufficient to show the transactional information during the
                   Relevant Period, including dollar value, date, merchant name, and description,
                   of any credit or debit account associated with Gregory Mark Anglin where the
                   transaction involved one or more of the following parties: (a) Andrew B.
                   Anglin; (b) Moonbase Holdings, LLC; (c) the Daily Stormer; (d) GoDaddy;
                   (e) Zappitelli CPA Inc.; (f) the U.S. Postal Service; or (g) the Ohio Secretary of
                   State.
